Citation Nr: 1455560	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease, status post coronary artery bypass graft with scars, prior to November 18, 2010, and in excess of 60 percent from November 18, 2010.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska.  

In September 2013, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.  The record was held open for 30 days following the hearing to provide the Veteran with additional time to submit medical evidence.   At a subsequent date in September 2013, he submitted additional evidence with a waiver of initial RO review.

At the September 2013 hearing, the Veteran raised a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to the service-connected heart and diabetes mellitus disabilities currently on appeal.  As such, the Board will also address this issue herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
 
With respect to the issues of increased ratings for diabetic neuropathy of the right and left lower extremities listed on the first page of this decision, a March 2011 rating decision confirmed and continued separate 10 percent ratings for each extremity.  In April 2011 correspondence, the Veteran reported experiencing increased pain and discomfort in his legs/feet as result of his service-connected diabetes mellitus.  These statements should be construed as a Notice of Disagreement with the March 2011 rating decision.  Since a Statement of the Case (SOC) has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The issues of entitlement to ratings in excess of 10 percent for diabetic neuropathy of the right and left lower extremities and entitlement to a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires a restricted diet but not insulin, and regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in January 2011 correspondence of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  This also letter provided notice about how VA determines the rating and effective date. 

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing VA, and private treatment records, records from the Social Security Administration, and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

LAW AND ANALYSIS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran contends that his diabetes mellitus is more disabling than reflected in his current disability rating. 

Historically, service connection was awarded for diabetes mellitus by a July 2009 rating decision.  A 20 percent disability rating was assigned, effective March 10, 2009.  The current appeal stems from November 2010 claim for a higher rating for diabetes mellitus.  In an October 2009 rating decision, the RO denied an evaluation in excess of 20 percent for diabetes mellitus.

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In this case, the RO has separately rated disabilities which have been found to be related to the Veteran's service-connected diabetes mellitus. These disabilities are: diabetic neuropathy of the right and left upper and lower extremities and necrobiosis lipoidica diabeticorum.  Thus, any functional limitations caused by these separately-rated disabilities cannot be utilized to determine the evaluation assigned for his diabetes as such would be pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided). 

The RO has identified erectile dysfunction as a complication of diabetes, but for which a separate compensable disability rating is not warranted.  The Board must also determine whether a compensable disability rating can in fact be awarded for this disorder.

On VA examination in December 2010, the Veteran denied any episodes of blood sugar being so high that it required hospitalization (diabetic ketoacidosis).  The Veteran did not report any episodes of hypoglycemia or progressive loss of strength, anal pruritus, or weight gain or loss since his last examination.  He was taking oral medication but he had not been prescribed insulin and he was not on a restricted diet.  He reported that the diabetes does not require any regulation of activities.  The examiner noted that the Veteran's diabetes mellitus was active with the use of medications.

On VA examination in September 2011, the Veteran reported there have not been episodes of blood sugar being so high that it required hospitalization.  He denied any episodes of hypoglycemia.  He reported no weight loss, weight gain or pruritus.  He reports that he has been prescribed a restricted diet, specifically, a 2000 calorie diet.  He reported that he has not been prescribed oral medication and insulin.  He reported that ambulation was difficult due to the diabetes mellitus.   The examiner commented that the effect of the Veteran's diabetes mellitus on his daily activities was minimal.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the Veteran's service-connected diabetes mellitus at any point during the appeal.  As noted, while the Veteran's diabetes mellitus requires daily medication and a restricted diet, there is no lay or medical evidence that shows he requires insulin or regulation of activities or that he has suffered from ketoacidosis or hypoglycemic reactions. Therefore, the evidence of record does not show the symptoms needed to establish a higher disability rating under Diagnostic Code 7913.

Turning to the evaluation of erectile dysfunction, the March 2011 rating decision characterized this disability as a noncompensably-rated disability under Diagnostic Code 7913.  Presumably, the rating decision combined this noncompensable complication under Diagnostic Code 7913 according to the rating instruction set forth at Diagnostic Code 7913, Note (1), which states, "Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913."  Notwithstanding that rationale, special monthly compensation was granted for erectile dysfunction under 38 U.S.C.A. § 1114 (k) (loss of use of creative organ) effective from November 18, 2010.

Rating instructions for genitourinary disabilities are set forth at 38 C.F.R. § 4.115a and are rated at 38 C.F.R. § 4.115b. Penis deformity with loss of erectile power is rated 20 percent under diagnostic code 7522.  However, service connection has not been established for penis deformity, nor has service connection been established for erectile dysfunction based thereon.  Rather, service connection has been established for erectile dysfunction as a complication of service-connected diabetes mellitus.  Erectile dysfunction alone is not specifically listed as a genitourinary disability under § 4.115b, and therefore it appears that the special monthly compensation offered for this disability under 38 U.S.C.A. § 1114 (k) is the maximum compensation available.  Additional rating considerations for special monthly compensation cases for creative organs are set forth at 38 C.F.R. § 3.350 (a)(1).  Because there is no rating criteria set forth for erectile dysfunction, the Board concludes that the evidence is against assignment of a separate compensable rating greater than that already granted for erectile dysfunction.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

 The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code for diabetes mellitus, but the Veteran's diabetes mellitus is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A rating greater than 20 percent for type II diabetes mellitus with erectile dysfunction is denied. 


REMAND

The remaining claims on appeal warrant further development.

The Veteran seeks a higher disability rating for his service-connected ischemic heart disease, status post coronary artery bypass graft with scars.  Specifically, in a December 2011 statement, the Veteran reported that his ischemic heart disease was worsening.  Moreover, the Veteran's representative noted at the September 2013 hearing that the last time the Veteran underwent a VA examination (September 2011) the examiner provided an estimated metabolic equivalents (METs) and that further METs testing has not been conducted.  Here, the Board notes that while subsequent VA stress tests were conducted in December 2011 and September 2013, the reports does not contain findings related to METs or ejection fraction which are necessary elements for rating the Veteran under the appropriate diagnostic code, which in this case is Diagnostic Code 7017.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, in order to accurately assess the severity of the Veteran's ischemic heart disease, he should be afforded a new and contemporaneous VA examination.

The Board observes that if the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson, 251 F.3d at 1384.  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran testified at the Board hearing that his service-connected heart and diabetes mellitus disabilities preclude him from obtaining substantial employability.  The matter has been raised and the claim for TDIU must be adjudicated.

Lastly, regarding increased ratings for diabetic neuropathy of the right and left lower extremities, increased ratings were denied in a March 2011 rating decision.  In an April 2011 statement, the Veteran addressed his disagreement with these matters.  This statement should be construed as a Notice of Disagreement.  Since an SOC has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected ischemic heart disease, status post coronary artery bypass graft with scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected ischemic heart disease.  The examiner should report all signs and symptoms necessary for rating the Veteran's ischemic heart disease under the applicable rating criteria, 38 C.F.R. § 4.104, Diagnostic Code 7017. The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

2.  The AOJ should fully develop the matter of the Veteran's entitlement to a TDIU rating.

3.  The AOJ should also furnish the Veteran with an SOC that addresses his claims of increased ratings for diabetic neuropathy of the right and left lower extremities.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  The claim(s) should not be certified to the Board unless a timely Substantive Appeal is filed by the Veteran.

4.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


